Citation Nr: 0724201	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-37 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1977 
and from October 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
service connection for paranoid schizophrenia.  

Because the veteran has since expanded his claim to include 
psychiatric disability generally, the Board has identified 
this issue on appeal as stated on the title page.


FINDING OF FACT

The evidence does not demonstrate that the veteran has 
paranoid schizophrenia, nor does it show that he has any 
other psychiatric disability for which service connection may 
be granted.  


CONCLUSION OF LAW

A psychiatric disability, to include paranoid schizophrenia, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 4.9, 
4.127 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  Notice requirements also apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the RO's November 2003 letter is 
inadequate to notify the veteran of the four elements noted 
above, as well as the five elements identified in Dingess.  
In his statements in support of this claim, however, the 
veteran has argued that he was treated for psychiatric 
disability during service and that service connection is 
warranted because his current psychiatric disability is 
related to the in-service complaints; he reports that the 
disability has been chronic since that time.  Given that the 
veteran has not reported receiving any current psychiatric 
care, the Board finds that he has demonstrated his 
understanding of what was necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge and thus the essential fairness of the 
adjudication has not been frustrated.  See Sanders; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Thus, 
the notice error was harmless.  See Medrano v. Nicholson, 21 
Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that VA 
has associated his service medical records with the claims 
folder and reiterates that the veteran has not reported 
receiving any treatment for this condition since service.  In 
May 2004 the veteran was afforded formal VA psychiatric 
examination to assess his nature, extent, onset and etiology 
of any psychiatric disability found to be present.  Although 
pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006) VA is required to "make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the veteran's claim for benefits" so long as 
the claimant "adequately identifies those records and 
authorizes the Secretary to obtain them," VA's duty to 
secure records extends only to relevant records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).  Here, although the 
record indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), 
because the May 2004 VA examiner stated that that award was 
based on disability stemming from gunshot wound injuries to 
the shoulder and leg that he sustained approximately six 
years earlier and was not based on his psychiatric 
disability, the Board finds that a remand to obtain SSA 
records is not necessary to adjudicate his claim since those 
records would have no reasonable possibility of 
substantiating the claim.  Id.  

In light of the foregoing, the Board finds that there is no 
further action to be taken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background and Analysis

The veteran asserts service connection for psychiatric 
disability on the basis that was treated for the condition 
during service and that it has been chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In October 1979, the veteran was seen for evaluation 
following an overdose of drugs that was interpreted as an 
apparent suicide gesture.  After a comprehensive evaluation, 
the physician concluded that there was no evidence of a 
thought disorder or signs of a "neurotic nature" and 
diagnosed the veteran as having no psychiatric disability.  
The service medical records show that he was subsequently 
seen on numerous occasions for various psychiatric complaints 
and was repeatedly diagnosed as having an immature 
personality disorder.  In May 1980, the veteran was again 
formally evaluated as to this condition.  However, following 
a review of his records, an interview of the veteran and the 
administration of a mental status examination, which revealed 
no evidence of psychosis, debilitating neurosis or organic 
brain damage or depression, a psychiatrist diagnosed the 
veteran as having characterological traits insufficient to 
warrant a formal diagnosis of psychiatric disability.  The 
psychiatrist also noted that the veteran recently increased 
his consumption of alcohol and recommended that he be 
counseled as to this situation.

The June 1980 Report of Medical Examination that was 
conducted in conjunction with the veteran's release from 
active duty indicates that he was found to be psychiatrically 
normal.  Further, his certificate of release or discharge 
from active duty shows that he was discharged for 
"substandard personal behavior that reflects discredit upon 
the service or adversely affects the service member's 
performance of duties."

In May 2004, the veteran was afforded a formal VA psychiatric 
examination.  The psychologist conducted an extensive 
interview with the veteran, discussed in detail his pertinent 
history, and performed a comprehensive evaluation that 
included administering a mental status examination.  Based on 
the above, the examiner diagnosed the veteran as having 
polysubstance dependency and malingering, and a personality 
disorder not otherwise specified.  The psychologist also 
ruled out a diagnosis of schizophrenia, a psychotic 
depressive condition or any other mental condition related to 
service.  Instead, he reported that the veteran malingered in 
service and explained that his current complaints of 
psychiatric disability that were suggestive of mental illness 
were likewise a product of his continued malingering.

With respect to the first diagnosis, the Board notes that in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1110 precludes entitlement 
to VA compensation benefits for primary alcohol or drug.  Id. 
at 1376.  As such, service connection is not available for 
his polysubstance dependency and malingering.

With respect to the second diagnosis, the Board notes that a 
personality disorder is not a disability within the meaning 
of the law providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(upholding the validity of 38 C.F.R. § 3.303(c) and the 
Secretary's authority to exclude personality disorders as 
disabilities for which service connection may be granted).  
Simply stated, regulations provide that a personality 
disorder is developmental in nature and service connection is 
not available for this condition.  See 38 C.F.R. §§ 3.303(c), 
4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (a personality disorder is a condition that is 
not eligible for service connection); Winn v. Brown, 8 Vet. 
App. at 516 (personality disorders are not a disease under 
§ 3.303(c)); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) 
(personality disorders are not compensable conditions under 
§ 3.303(c)).  

In cases where, as here, the law is dispositive, the claim 
must be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In light of the 
foregoing, this claim must be denied because of a lack of 
legal merit.  Id.


ORDER

Service connection for psychiatric disability is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


